Title: From Alexander Hamilton to James Wilkinson, 31 October 1799
From: Hamilton, Alexander
To: Wilkinson, James


Sir
New York October 31. 1799

The copious explanation which have been had between us in conversation on the subjects of your several communications of the 6th. of September 12th. 15. 19th. & 27 instant will abrige the observations naturally connected with the plan which has been adopted as the result and which forms the object of the present instruction.
This plan, as you know, has the same basis with that which has been presented by you. As far as there may be variances in the application of principles collateral considerations have chiefly influenced.
It is contained in the inclosed paper A. The letters between the Secretary of War and myself, of which B C D & E are copies, exhibit the views which have reciprocally governed.

In the execution of this plan many details arise which I do not enter into because they will most properly be left with you. Neither would I be understood to require a literal execution. The great outline is, under existing circumstances, to be adhered to—but you are at liberty to deviate in details which do not contravene the leading objects.
I will only remark that it is deemed material, that no greater force than the plan contemplates shall be assigned to the posts below the confluence of the Ohio with the Mississippi; and that the reserve force shall not be stationtd more Westward or Southward than the vicinity of the rapids of the Ohio.
That vicinity, as passing the obstacles of the navigation above and facilitating a communication with the posts below, presents itself to ⟨consideration⟩ in a favourable light. But there are ⟨– – –⟩ station higher up, which you will ⟨– – –⟩ your election agreeably to the final ⟨– – – –⟩ shall take of the subject.
A question arises whether the North or the South side of the Ohio should be preferred. In favour of the latter is the important consideration, that by the contract for the ensuing year the ration is at least 2 Cents & 8 Milles cheaper there than on the North side. On the other hand, it is possible that the troops there may be exposed to vexations and in danger of seduction from the arts of disaffected persons which might not attend them in the opposite territory. But these inconveniencies do not appear likely to be so great as to counteract so considerable a difference in the price of the ration though they might be allowed to prevail against a small difference. Unless therefore there should be some important alteration in this particular I recommend to you the South side for the station of your Reserve-Force.
It will be my endeavour to engage the administration to organise in Tenassee, Kentucke the North and South Western territories two Regiments of Infantry a batalion of riflemen and a Regiment of Dragoons under the Act which provides for an Eventual Army. This, if effected, may afford a powerful auxiliary for defensive or offensive measures as future exigencies may dictate.
The recruiting for the Corps of which your command is to be composed demands and has my particular attention. You are apprised, that the business is going on under Major Bradley in North Carolina and Virginia, under Major Cass in the State of Delaware and under Major Buel in the state of Vermont. In addition to this, I have proposed to the Secretary of War to send to the Westward bounty money and cloathing for reinlisting and recruiting to the extent of a full Regiment. The troops of Dragoons contemplated by the plan ⟨proposed are⟩ to be embraced by this ⟨– –⟩ no ⟨– – – –⟩ proposition has ⟨– – – –.⟩
There are small detachments of Recruits for the Infantry of the permanent establishment at Norfolk in Virginia Frederick Town in Mary land and at West Point in the State of New York which as soon as practicable will reinforce the army under your command. And exertions, efficacious as I trust, will be made to complete the force allotted to you and to have it on the ground early in the next temperate season.
The new organisation of the Officers of the four Regiments which you have suggested has been transmitted to the Secy of War with an expression of my opinion in its favour. If you hear nothing to the contrary from that Officer previous to your Departure for the Mississippi, you will consider the plan as ratified & You will give it effect within your command. If however in the execution you find small deviations expedient you will make them, reporting to me the instances and the motives.
The Inspectors of Divisions and Brigades recommended by you are appointed. The affair of Judge Advocate has not yet been definitively acted upon.
The propriety of strongly fortifying Loftus’s Heights being on all sides admitted, so far as the force which can be allotted for this object will permit, it remains to say something concerning the kind of fortification.
Professing no skill as an Engineer, and as a consequence of the improvidence of our national policy in time past possessing no competent aid in others, I shall attempt nothing more than to offer hints. Indeed a critical view of the local situation in all its bearings, not merely as representation on paper of the part which looks towards the River, ought to guide and regulate the plan which is to be definitively adopted. This therefore must be left to you with the help of the best lights you have or can procure.
But I will observe that it appears to me adviseable to occupy the summit of the height with a Fort or Redoubt in nature of a Citadel adapted to a garrison of four hundred men and capable, as far as possible, of resisting by its construction a coup de main and of obliging an enemy not in a condition to make considerable sacrifices of men to attack it in form.
This redoubt with a battery towards the River at the point F in the plan you have furnished is as much as can be immediately undertaken. In process of time if the relative situation of Territorial boundary remains as it now is, it will probably be necessary to extend from this Citadel in different directions out works, which in conjuction with the Citadel will require a thousand men for their defence. This operation may be a successive one.
The idea of resisting a seize presupposes a work of solid materials as well as of regular design. You have stated that Brick is of easy Fabrication in the vicinity. Wood of an elastic quality, it is presumed, may also be procured with facility. A revetement of Brick with an interior of wood and earth mingled will form a strong fortress—at a moderate expence. Your Estimates of the expence of a Water Battery barracks and magazine present a total of 16024 Dollars; and you compute that a similar sum will suffice for a work such as you contemplate. I have ⟨in⟩formed the Secy of War that you would be authorised by me to incur an expence not exceeding this sum—for the purpose in question unless he should signify his negative to you before your departure. But while this sum is given to you as a limit it is not believed that the object may be accomplished for less and it is not doubted that you will exert yourself to have it done as cheaply as possible.
In this place, an answer to your inquiry as to the proper employment of the soldiery very fitly occurs. Doubtless utility and usage both unite to recommend the employment of the soldiery in the construction of works as far as may be practicable. Not to do it must tend to an augmentation of expence which the finances of no country can bear; besides that it is to foregoe a powerful instrument already prepared for accomplishing the object.
I do not overlook the obstacle from the climate which you mention in ref[er]ence to our Southern frontier. But for a great part of the year I must hope that this obstacle is not formidable. If the heats of July and August and the Sultry damps of September should drive us during that period to another resource; yet the residue of the year it is hoped will permit the labour of the troops to be employed with advantage. I am well informed that on the Sea board of South Carolina and Georgia the season from November to April inclusively is deemed unexceptionable for the employment of troops in laborious operations.
In the three months which have been mentioned it may be requisite to hire the labour of Negroes but even then there may be things to which that of whites can without injury be applied.
In general the idea must be to construct the works by the labour of the soldiery. The resort to a different aid must be by way of exception to be used as little as possible. Circumstances may be permitted to decide in each case whether to continue any works with the aid of blacks during the hot season or to suspend them till the return of a season favourable to the exertions of Whites.
You will find in my letter to the Secretary doubts as to the permanent maintenance of Fort Stoddard. That part of the plan, which conforms to the disposition you have made, calls for your careful revision. You will ascertain the practicability of a safe and easy interior communication; without more expence to prepare it than the advantage may be worth. There is an instrinsically strong objection to the keeping of a post to which the access must be through a foreign territory.
The importance of securing and commanding the confluence of the Rivers Tenassee & Cumberland with the Ohio and of the latter with the Mississippi has been duly felt by you. The selection of a spot the most eligible for a strong fort with a view to this object and the kind of work which it will be proper to establish are worthy of your early and careful attention. You must however bear in mind that it is to be successively effected by the labour of the troops. A garrison of five hundred men may be the standard of the dimensions. You will report to me the result of your investigations on this subject.
In a permanent arrangement for the Gallies watermen ought to be engaged for the mass of the crew. Perhaps some soldiers may be employed as auxiliaries without inconvenience and with saving. A provision by law is requisite for the first purpose. You will order the Gallies to such situation as you judge best.
You are informed that the Artillery you have requested for Fort Adams with correspondent ammunition & stores have been ordered and are to embark with you for the Miss[issi]ppi. It will be my endeavour that Such other Artillery as may be necessary in conformity with the general plan shall be forwarded as soon as possible. As to the Artillery and stores now at the several Western Posts it is your province to have them disposed of as you deem most adviseable.
I have desired E Stevens Esqr to procure the Mathematical Instruments which you have requested. A regular Military Academy appears to me indispensable and will command in reference to the ensuing session of Congress my best exertions for its establishment. This meets your suggestion as to Mathematical Teachers.
The General Orders issued by you which you have submitted to my perusal have been considered. They appear to me proper. But as I intend to prepare in the course of the Winter a code of Regulations which will embrace their objects I forbear to give any formal sanction to them at this time. They will remain in force by your authority.
Your Convention with the Spanish Governor respecting Deserters considered as a temporary arrangement appears to me a measure of convenient operation. Yet it is beyond my powers to give it an authoritative sanction; and I have concluded not to ask one from the government, from the opinion that it is best it should retain the shape of a mere military arrangement between the local commanders. In this respect I do not hesitate to advise that it may continue to be executed.
I understand that arrangements have been made which will satisfy a portion of the arrears of pay which you state to be due to the troops in the Western Quarter. The subject shall not cease to occupy my anxious attention. It is impossible to feel more strongly than I do the extreme impolicy of permitting large arrears to accumulate.
The affair of boats to be provided & kept ready for the transportation of troops upon an emergency will be matter of future instruction.
Should the Spanish Governor or Commander object to the conveyance of your Artillery and stores to their destination—you will make a formal & peremptory requisition of free passage on the basis of Treaty and persevere in it till there shall be an unequivocal refusal, when you will send back the Vessel with those Articles to Savannah in Georgia all addressed to the Commanding Officer of the Artillery of the UStates at that Place.
Your own permanent station will of course be with your reserve force; and it is expected that you will lose no time in repairing to it as early as may be after the coming Winter.
In the mean time, it is necessary for you to concenter all the upper posts under the superintendence of the Officer next in seniority and to assign to him such a position as will facilitate a communication with me for the transmission of returns and information; taking care to let him understand that he is no more than your organ—an idea to which I shall be scrupulously attentive on my part.
The policy of our Government towards Spain continues as heretofore pacific and conciliatory. You will of course give the same character to your proceedings, as far as may depend upon you.
By a communication from the Secy of War, some time since received, it is indicated that the management of Indian Affairs is exclusively reserved to the Superintendants and their Agents; the Military Officers to be auxiliary but only so as to imply no controul of Military Operations. It will be expedient nevertheless that all issues to Indians at Military Posts should appear in returns from them; not confounded ⟨with⟩ the issues for the Military but distinct. You will as far as may depend upon you give effect to this system, with a spirit of accommodation. Emergencies really extraordinary must always be exceptions to a general plan. These must be left to the Discretion of a Military Commander at his peril. In regard to the Citizens of the Western Country, as far as your agency may be concerned you will do every thing to foster good Will and attachment towards the Governments of the UStates. A firm and cordial Union is certainly the vital interest of every part of our Country.
I conform in an especial manner to the views of the Administration, and to the deep impressions of my own mind derived from a full consideration of the comparitive resources and necessities of our Country, when I recommend to you in every arrangement a careful regard to œconomy. Without it, our government cannot maintain the institutions or pursue the measures which are essential to its security and welfare. Without it, the Condition of its Military force can neither be respectable nor satisfactory. The interest of the army as a corps concurs with that of the public at large to enforce the practice of œconomy as a primary duty. I entertain a full confidence that your conduct will always evince a due sense of its importance, and that it will not cease to be your study in this and in every other matter to deserve the confidence and estimation of the Government.
Sir   Yr. Obed Ser
